The plaintiff in error was, by information filed in the district court of Pushmataha county on the 13th day of July, 1909, charged with grand larceny. A change of venue was granted to the district court of LeFlore county. Upon his trial there had, the jury returned a verdict of guilty and assessed his punishment at imprisonment in the state penitentiary for a period of one year. In accordance with the verdict, on November 12, 1910, judgment and sentence was pronounced and entered. The record shows that notices of appeal were not served on the county attorney and clerk of the district court within the time required by law. For this reason the Attorney General has filed a motion to dismiss the appeal. The motion is well taken and is sustained. The appeal is accordingly dismissed.